


116 HR 750 IH: Fairness to Essential Workers Act
U.S. House of Representatives
2019-01-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
116th CONGRESS1st Session
H. R. 750
IN THE HOUSE OF REPRESENTATIVES

January 24, 2019
Mr. Upton (for himself and Mrs. Dingell) introduced the following bill; which was referred to the Committee on Oversight and Reform

A BILL
To provide the payment of salaries to Federal employees and employees of the District of Columbia excepted from furlough during a lapse in appropriations during fiscal year 2019, and for other purposes.
 
 
1.Short titleThis Act may be cited as the Fairness to Essential Workers Act.  2.Providing pay to excepted employees during lapses in appropriations during fiscal year 2019 (a)In general (1)December 2018 shutdownWith respect to the lapse in appropriations beginning on or after December 22, 2018— 
(A)each excepted employee (as that term is defined in section 1341(c)(1)(D) of title 31, United States Code) who was required to perform work during the period beginning on the first day of such lapse and ending on the date of enactment of this section shall be paid for such work, at the employee’s standard rate of pay, at the earliest date possible after the date of enactment, regardless of scheduled pay dates; and  (B)for the remainder of such lapse, each excepted employee who is required to perform work during such remainder shall be paid for such work, at the employee’s standard rate of pay, on the employee’s scheduled pay dates. 
(2)Subsequent lapses in fiscal year 2019During any lapse in appropriations during fiscal year 2019 beginning after the lapse in appropriations described in paragraph (1) ends, each excepted employee who is required to perform work during a covered lapse in appropriations shall be paid for such work, at the employee’s standard rate of pay, on the employee’s scheduled pay dates.  (b)AppropriationThere are appropriated such sums as are necessary to carry out this section. 

